SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Prosecution Highway Program
The applicant’s petition on 9/26/2019 for participation in the Patent Prosecution Highway (PPH) Program was granted on 11/5/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/26/2019 and 2/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
International Search Report
The references cited in the PCT international search reports by the International Search Authority (ISA) on 6/21/2019 have been considered by the examiner.
The references cited in the PCT international search reports by the Japanese Patent Office (JPO) on 9/26/2019 have been considered by the examiner.
The references cited in the PCT international search reports by the European Patent Office (EPO) on 9/26/2019 have been considered by the examiner.
Response to Amendment
In a preliminary amendment dated 9/26/2019 claims 1-15 were cancelled. New claims 16-27 were added and are currently pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with agent of record, Kelvin Liu (73,932) on 2/25/2021.

The application has been amended as follows:
Please amend the Application Title to read as:
METHOD FOR PRODUCING ORGANIC ELECTROLUMINESCENT DISPLAY DEVICE COMPRISING POLYDIACETYLENE LAYERS

Allowable Subject Matter
Claims 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of:  further irradiating only a region, of the polydiacetylene layer, to be the second polydiacetylene layer with the ultraviolet rays to change the region to a polydiacetylene layer exhibiting a red color by phase transition, and…supplying a vapor-like or mist-like photocurable resin into the chamber, condensing the photocurable resin on the first inorganic barrier layer to form a liquid film, irradiating the liquid film of the photocurable resin with light to form a photocurable resin layer, in combination with the additionally claimed features.
In Re claims 17-27, they are allowable because of their dependence on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892